*584Judgment, Supreme Court, New York County (Ann M. Don-nelly, J.), rendered August 12, 2015, convicting defendant, upon his plea of guilty, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s challenges to his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the plea was knowingly, intelligently and voluntarily made. The sequence in which the court conducted the allocution was permissible (see People v Gillegbower, 143 AD3d 479 [1st Dept 2016], lv denied 28 NY3d 1145 [2017]). Defendant’s other challenges to the plea are without merit.
Concur — Acosta, P.J., Richter, Feinman, Webber and Kahn, JJ.